IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ERIC D. CHRISTALDI,                    : No. 594 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
BOARD OF PROBATION AND PAROLE          :
(BOARD), DEPARTMENT OF                 :
CORRECTIONS (DEPARTMENT),              :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 21st day of December, 2015, the Petition for Allowance of

Appeal is DENIED.